DETAILED ACTION
This Office Action is responsive to the communication filed on 05/17/2022. 
Status of the claims:
Claims 7-8, 13, 17-18 are cancelled.
Claims 21-22 are New.
Claims 1-6, 9-10, 11-12, 14-16, 19-20 and 21-22 are currently pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the submission, filed on 05/17/2022.  Since the continued examination under 37 CFR 1.114 is requested by the Applicant, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114 and the Applicant's submission filed on 05/17/2022 has been entered.

Response to Amendments 
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 05/17/2022. By this amendment, claims 1 and 11 have been amended and new claims 21-22 have been submitted.

Response to Claim Rejections under 35 USC § 112
By the Office Action, dated 02/17/2022, claims 1-6, 9-10, 11-12, 14-16, 19-20 were rejected to under 35 U.S.C. 112 (a) and (b), for the reasons described on Pages 3-4 of said Office Action. In reply to the rejections, the Applicant has amended independent claims 1 and 11 and submitted the following explanations with relevant paragraphs and figures to dispute the examiner’s interpretation of the amended limitation recited in previously presented claims 1 and 11:
The Applicant respectfully submits that basis for the element of claim 1 (and similarly claim 11) "the transceiver is configured to receive, from the TRP, an RS transmission trigger frame indicating triggered RS resource sets from the configured RS resource sets and at least one of antenna panel identities (IDs) or beam IDs -7-72 associated with the plurality of antenna panels" can be found at least in ¶[0112], [0114] and FIG. 6, included in part below for convenience: [0112].... At 506, the WTRU may receive (e.g., from the TRP/gNB) an SRS transmission trigger frame identifying triggered SRS resource sets from the set of configured SRS resource sets to be used for SRS transmission. The SRS transmission trigger may indicate antenna IDs of antenna panels at the WTRU to be used with the triggered SRS resource sets. The identified antenna panels may override previously signaled antenna panel associations at the WTRU (e.g., previous antenna panel associations in the SRS resource configuration). Thus, the WTRU may identify the antenna panels to be used with the triggered RS resource sets based on the SRS configuration and/or the RS transmission trigger information (with or without override). FIG. 6 shows a frame format of an example DCI frame 600 that may be used as an SRS transmission trigger frame including a WTRU antenna panel field 601 (which may be in the form of a list) and an SRS resource set triggering field 602 (which may be in the form of a list) for UL beam sweeping. Not all fields of the DCI frame 600 are shown. [0114] At 514, the WTRU may determine an association between the triggered RS resources sets and the set of antenna panels. For example, the association may be determined based on implicit indication of antenna panel ID from SRS resource set ID(s) or implicit indication of antenna panel ID from beam ID(s).
In view of the Applicants’ amendment to the claims and full consideration of the Applicant’s explanation made in the Amendment, the rejection of claims 1-6, 9-10, 11-12, 14-16, 19-20 under 35 U.S.C. § 112(a) and (b) made in said Office Action has been withdrawn.

Response to the Claims Rejection under 35 USC § 103
Applicants’ Remarks Made in an Applicants Arguments/Remarks, with respect to the rejection of claims 1-6, 9-10, 11-12, 14-16, 19-20 under 35 U.S.C. 103 as being unpatentable over Guan in view of Qin have been fully considered. It is noted, however, that the claims have been amended. The amendment, specifically, to independent claims 1 and 11 includes new feature which was not recited in previously rejected claims. It is further noted that the amendment to the claims is the result of prior art reference/s and, thus, does narrow the scope of the claims.  As such, the applicant’s arguments/remarks have been thoroughly reviewed but are considered moot, in light of the amendment to the independent claims. Furthermore, the amendment to the claims necessitated new ground(s) of rejection presented in this Office action. The new ground(s) of rejection is made in view of US2018/0206132 to Guo et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-10, 11-12, 14-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US2021/0168714 to Guan et al (“Guan”) in view of US2018/0206132 to Guo et al. (“Guo”)  (The comments in parentheses apply to the prior art documents) 

RE claims 1 and 11, Guan discloses a multi-panel wireless transmit/receive unit and a method (e.g. Guan, Fig. 1, ¶83) comprising: a transceiver (e.g. Guan, Fig. 5, ¶309: transceiver unit 701); a plurality of antenna panels (e.g. Guan, Fig. 1, ¶96: a plurality of antenna panels), each antenna panel comprising a respective plurality of antennas (e.g. Guan, ¶96: each antenna panel may include one or more antenna arrays/subarrays) and configured to transmit on a respective plurality of directional transmit (TX) beams (e.g. Guan, ¶96-¶97, ¶101); and a processor (e.g. Guan, Fig. 5 and ¶309: processing unit 702), wherein the transceiver is configured to send, to a transmission reception point (TRP), antenna panel capability information for the plurality of antenna panels (e.g. Guan, Fig. 2, ¶106- 109, ¶115-¶116: the terminal device sends to the network device capability information of a plurality of antenna panels); the transceiver is configured to receive, from the TRP, a reference signal (RS) configuration for configuring RS resource sets (e.g. Guan, ¶26-¶27: the terminal device receives, from the network device, a resource configuration information for configuring one or more RS resource sets); the transceiver is configured to receive from the TRP, an RS transmission trigger frame indicating triggered RS resource sets from the configured RS resource sets, and at least one of antenna panel identities (IDs) or beam IDs associated with the plurality of antenna panels (e.g. Guan, ¶176, ¶177, ¶181: when an antenna panel for sending or receiving a reference signal is not indicated to the transceiver device, the transceiver device needs to send or receive the reference signal by using the default antenna panel. The transceiver device may obtain information (i.e. panel or beam IDs) for activating the antenna panel and/or information for deactivating the antenna panel. for example, at moment N, the transceiver device may receive the information (i.e. panel or beam IDs) which indicate to activate or deactivate an antenna panel #a. If the activation/deactivation information (IDs) is triggered by DCI, the moment N is a last OFDM symbol (or slot, subframe, frame, or the like) of a PDCCH on which the DCI is located. Furthermore, the information (i.e. panel or beam IDs) may be configured for the transceiver device or the value/s may be reported by the transceiver device based on a capability of the transceiver device. when the identification information is obtained by the transceiver device, the first information may be carried in the first indication information, or may be separately delivered to the transceiver device. After obtaining the information (i.e. panel or beam IDs), the transceiver device is able to send and/or receive a signal by using an activated antenna panel. To implement the forgoing, the transceiver device needs to successfully activate the antenna panel indicated by the received information (i.e. panel or beam IDs);  the processor is configured to identify a set of antenna panels from the plurality of antenna panels to be used with the triggered RS resource sets […….] based on at least one of the RS configuration or the RS transmission trigger frame (e.g. Guan, ¶54-¶55, ¶190: selects set of antenna panels form the plurality of antenna panels to send uplink signals based on at least one of the RS configuration or the RS transmission trigger frame); and  the transceiver configured to send, using the set of antenna panels, reference signals using the triggered RS resource sets (e.g. Guan, ¶181, ¶183, ¶190: the transceiver configured to send, using the set of antenna panels, reference signals using the triggered RS resource sets). 
The subject matter of claims 1 and 11 differs from Guan in that Guan does not explicitly recite the language “trigger/ed”. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Guan’s disclosure of – the terminal device may send, to the network device, activation/deactivation (i.e. trigger) reference signal after identifying RS resource sets that are active/inactive from the configured RS resource sets, as taught in ¶177, ¶180, ¶183, ¶190 of Guan, can be construed as sending RS transmission trigger/triggered frame or signal. Besides, it is rather relatively well established in the art that the term "trigger" indication can be interchangeably referred to as an "activation” indication (see for example, Para [0110] of Evidentiary Art US2021/0058209). Hence the prior art includes each element/feature claimed, with the only difference between the claimed invention and the prior art being lack of the explicit recitation of said claim languages in a single prior art reference. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, it would have been obvious at the time the invention was made to one of ordinary skill in the art to substitute said claim languages by Guan’s teachings. The subject matter of claims 1 and 11, also, differs from Guan in that Guan does not explicitly teach the feature [determining an uplink transmission beam sweeping mode] as recited in currently amended claims 1 and 11. However, Guo teaches or suggests, in the same technical field, the feature determining an uplink transmission beam sweeping mode (e.g. Guo, Figs. 13, ¶0155, ¶0161, ¶0166 : the UE determines an uplink transmission beam sweeping mode based at least on RS configuration or RS transmission trigger resources.) Hence the prior art includes each element/feature claimed, with the only difference between the claimed invention and the prior art being lack of the explicit recitation of said claim languages in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the apparatus disclosed by Guan with Guo’s teaching or suggestion of determining the uplink transmission beam sweeping mode for  uplink beam management in the wireless communication systems (see for example Figs. 13, ¶0002 ¶0161, ¶0212 of Guo). Therefore one of ordinary skill in the art, such as an individual working in the field of wireless communication systems could have combined the elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 1 and 11.

RE claims 2 and 12, Guan discloses the WTRU and method of claims 1 and 12, respectively, wherein the plurality of antenna panels are homogeneous with similar uplink (UL) transmit beam capabilities or heterogeneous with different UL transmit beam capabilities (heterogeneous with different UL transmit beam capabilities (e.g. Guan, ¶0097, ¶211, ¶243: plurality of beams that have same or similar uplink beam capabilities may be considered as same (i.e. homogeneous) beams).

RE claim 3, Guan discloses the WTRU of claim 2, wherein the uplink (UL) transmit beam capabilities include at least one of the following: a number of supported beams or a magnitude of directional coverage (e.g. Guan, ¶106- 109, ¶115-¶116)

RE claims 4 and 14, Guan discloses the WTRU and method of claims 1 and 11, respectively, wherein the antenna panel capability information for the plurality of antenna panels includes at least one of the following: a number of WTRU antenna panels; antenna panel identifiers (IDs); or a number of supported beams for each antenna panel (e.g. Guan, ¶172, Table 1: Antenna panel identifiers (IDs)

RE claims 5 and 15, Guan discloses the WTRU and method of claims 1 and 11, respectively, wherein the RS configuration includes at least one of the following: time and frequency location information of the configured RS resource sets; associated antenna panel identifiers (IDs) identifying antenna panels at the WTRU for the configured RS resource sets; or directional TX beams for the configured RS resource sets (e.g. Guan, ¶166 ¶172: associated antenna panel identifiers (IDs) identifying antenna panels at the WTRU for the configured RS resource sets.)

RE claims 6 and 16, Guan discloses the WTRU and method of claims 1 and 11, respectively, wherein the RS transmission trigger frame includes antenna panel identifiers (IDs) identifying antenna panels at the WTRU for the triggered RS resource sets that override previously signaled antenna panel associations at the WTRU (e.g. Guan, ¶177, ¶180, ¶183, ¶190).  

RE claims 7-8. (Canceled)  

RE claims 13. (Canceled)  

RE claims 17-18. (Canceled)  

RE claims 9 and 19, Guan discloses the WTRU and method of claims 1 and 11, respectively, wherein: the transceiver is further configured to receive, from the TRP, an RS resource indicator for multi-panel uplink (UL) physical uplink shared channel (PUSCH) transmission to transmit uplink data using multiple antenna panels from the plurality of antenna panels (e.g. Guan, ¶150, ¶157-¶160, ¶162, ¶171). 

RE claims 10 and 20, Guan discloses the WTRU and method of claims 1 and 11, respectively, wherein the RS is a sounding reference signal (SRS) (e.g. Guan, ¶131).  
RE claims 21 and 22, Guan discloses the WTRU and method of claims 1 and 11, respectively, as set forth above with the claims rejection. 
The subject matter of claims 21 and 22 differs from Guan in that Guan does not explicitly teach the feature wherein the determined uplink transmission beam sweeping mode is one of a sequential uplink transmission beam sweeping mode and a simultaneous uplink transmission beam sweeping mode, as recited. However, Guo teaches or suggests, in the same technical field, the determined uplink transmission beam sweeping mode is one of a sequential uplink transmission beam sweeping mode and a simultaneous uplink transmission beam sweeping mode (e.g. Guo, Figs. 13, ¶0161, ¶0212: the determined uplink transmission beam sweeping mode is a simultaneous uplink transmission beam sweeping pattern (mode)). Hence the prior art includes each element/feature claimed, with the only difference between the claimed invention and the prior art being lack of the explicit recitation of said claim languages in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the apparatus disclosed by Guan with Guo’s teaching or suggestion to determine the uplink transmission beam sweeping mode (see for example Figs. 13, ¶0161, ¶0212 of Guo). Therefore one of ordinary skill in the art, such as an individual working in the field of wireless communication systems could have combined the elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 21 and 22.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU TADESE/Primary Examiner, Art Unit 2632